Citation Nr: 1047413	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-36 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits.



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




REMAND

The Veteran had active military service from July 1981 to July 
1985; and from March 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2005, the Veteran's spouse (appellant) filed a claim 
for an apportionment of the Veteran's disability compensation 
benefits on behalf of herself and a minor child.  In a July 2006 
Special Apportionment Decision, based on financial information 
submitted by the appellant, the RO reasoned that the appellant's 
expenses exceeded her income by $1,075.00, and as such, 
determined that the appellant was entitled to a $605.00 
apportionment of the Veteran's disability compensation benefits.  
The appellant submitted a notice of disagreement (NOD), stating 
that she disagreed with the amount of the apportionment.  
Essentially, the appellant believes she should receive a higher 
percentage of the Veteran's disability compensation benefits.  
The Veteran also submitted an NOD in August 2006, asserting that 
the appellant was awarded too large a sum of money as an 
apportionment because she no longer had custody of their stepson, 
and he was a ward of the state.  The Veteran explained that he 
obtained this information from the appellant's boyfriend.  Both 
parties were issued a statement of the case (SOC); however, only 
the appellant submitted a substantive appeal (VA Form 9).

First, it should be noted that the provisions of 38 C.F.R. 
§ 19.102 (2010) require that the content of the substantive 
appeal should be furnished to the Veteran to the extent that it 
contains information that could directly affect the payment of 
the benefit that is the subject of the claim.  It does not appear 
that this was done in this case.  The agency of original 
jurisdiction should comply with the provisions of 38 C.F.R. 
§ 19.102.  This is especially important in this case because the 
content of the appellant's substantive appeal directly addresses 
information that may affect the outcome.

VA regulations provide for two types of apportionments.   A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if the 
Veteran is not residing with his or her spouse, or if the 
Veteran's children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her responsibility 
for the spouse's or children's support.  It is not necessary for 
the claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the Veteran and his or her dependents on the basis of the 
facts of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining the 
basis for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment claimants.

Section 3.451 further provides that apportionment of more than 50 
percent of the Veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her while apportionment of 
less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently designed 
to provide for an apportionment in situations where a Veteran is 
reasonably discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, but 
special circumstances exist which warrant giving additional 
support to "dependents."  See, e.g., Vet.Reg.No.6(c), Instruction 
No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).

As this discussion illustrates, adjudication of the apportionment 
issue on appeal requires consideration of the financial status 
and special needs of the parties involved.  The Board finds that 
in order to properly adjudicate the claim on appeal, further 
development is necessary to obtain additional information from 
both the Veteran and the appellant regarding their current 
situation.  Specifically, despite a March 2006 letter from the RO 
to the Veteran requesting that he provide a list of his monthly 
income, monthly expenses, and the value of his property, the 
Veteran has not submitted any financial information in connection 
with the appellant's claim for an increased apportionment of his 
compensation benefits.  Without financial information from the 
Veteran, it is difficult to assess whether an increased 
apportionment to the appellant would cause him undue hardship.  
As such, the AOJ should again contact the Veteran and request 
that he provide the necessary information.  The AOJ should 
explain to the Veteran that it is in his best interest to comply 
with the request, and submit the necessary information so that a 
proper evaluation can be made as to whether an increased 
apportionment of his disability benefits would result in undue 
hardship.  Further, although the appellant provided information 
regarding her income and expenses in a March 2006 letter, this is 
the most recent information of record regarding the appellant's 
property, monthly income, and expenses.

In light of such evidentiary deficiencies in the record, the 
Board concludes that a remand of the issue on appeal is 
necessary.  Specifically, on remand, an attempt should be made to 
obtain current financial data from both the appellant and the 
Veteran.



Accordingly, the case is REMANDED for the following action:

1.  Request from the appellant appropriate 
documentation of her income and expenses 
since 2006.  Request from the Veteran 
appropriate documentation of his income and 
expenses.  The significance of compliance 
with this request should be explained, to 
include an advisement that failure to 
cooperate may result in an adverse 
determination.  All documentation received 
should be associated with the claims 
folder.

2.  Following completion of the above, 
readjudicate the issue on appeal.  Provide 
the Veteran with the content of the 
appellant's substantive appeal in 
accordance with 38 C.F.R. § 19.102.  
Provide the parties and their 
representatives, if any, with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response 
before the case is returned to the Board.

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

